Citation Nr: 0335845	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-19 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1959 to 
July 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The veteran requested a hearing at the RO before a Veterans 
Law Judge in his November 2002 substantive appeal.  The 
hearing was subsequently scheduled and the veteran was duly 
notified.  In December 2002 the veteran contacted the RO and 
indicated that he no longer desired a hearing.  


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  The veteran's bilateral hearing loss disability is 
manifested by level II hearing loss in the right ear and 
level IV hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for compensable evaluation for bilateral hearing 
loss disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (1998); 
38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
further development of the medical evidence is in order.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  

The veteran submitted his claim of entitlement to service 
connection for hearing loss in July 1997.  A VA audiological 
examination was conducted in September 1997.  The veteran 
reported impaired hearing acuity bilaterally.  Pure tone 
audiometry revealed the following at the pertinent 
frequencies:




HERTZ





1000
2000
3000
4000
AVE.
RIGHT

15
20
50
80
41
LEFT

20
30
70
85
51

Speech discrimination testing produced scores of 86 percent 
for the right ear and 80 percent for the left.  The diagnosis 
was moderate to severe sloping sensorineural hearing loss 
above two kilohertz.  Speech discrimination was noted to be 
very good bilaterally.

Service connection for bilateral hearing loss was granted in 
November 1997.  The RO determined that a noncompensable 
evaluation was warranted.  In December 1997 the veteran 
submitted a statement indicating his disagreement with the 
evaluation for his hearing loss.  He noted that his hearing 
loss caused trouble in his employment as a hairdresser 
because he could not understand his customers.  

In July 1998 the RO received a January 1998 statement from 
the veteran's private physician.  The statement indicates 
that the veteran had bilateral sensorineural hearing loss 
that was causally related to his time in the Army.

VA treatment records show that the veteran was fitted with 
hearing aids in March 2000.

A further VA audiological examination was conducted in April 
2001.  The veteran reported decreased hearing acuity and 
constant bilateral tinnitus.  He also gave a history of a 
cerebrovascular accident approximately five years previously.  
The examiner noted that the veteran wore hearing aids issued 
by VA.  Pure tone audiometry revealed the following at the 
pertinent frequencies:




HERTZ





1000
2000
3000
4000
AVE.
RIGHT

20
30
55
85
48
LEFT

30
25
75
75
51

Speech discrimination testing produced scores of 88 percent 
for the right ear and 82 percent for the left.  The diagnosis 
was mild sloping to severe sensorineural hearing loss above 
1000 hertz in the right ear and moderate sensorineural 
hearing loss at 250 hertz, gradually rising to within normal 
limits through 200 hertz, and then sloping to severe 
sensorineural hearing loss above 2000 hertz for the left ear.

An April 2001 letter from the veteran's family physician 
indicates that the veteran had been a patient for several 
years, and that he had suffered with chronic ear infections 
for the previous seven years.

In a May 2001 statement, the veteran pointed out that he had 
perfect hearing when he entered military service.  He noted 
that he was in an artillery unit and that he was not provided 
hearing protection.  He complained that his hearing aid was 
uncomfortable, noisy and a nuisance to wear.

In October 2001 the RO contacted the veteran via letter to 
inform him of a change in the law regarding VA's duty to 
assist a claimant.  The RO noted that to establish 
entitlement to a higher evaluation, the evidence must show an 
increase in severity of the veteran's hearing loss 
disability.  The veteran was instructed to submit or identify 
evidence in support of his claim.

A letter was received from the veteran's family physician in 
November 2001.  The author indicated that the veteran 
experienced constant problems with his ears and sinuses.  He 
noted that the veteran had severe hearing loss.

In December 2002, the veteran responded to a November 2002 
statement of the case and indicated his desire to waive the 
60-day response period.  He requested that his claim be 
forwarded to the Board for review.

II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case 
and supplements thereto, as well as correspondence from the 
RO to the veteran, the veteran has been informed of the 
requirements for the benefit sought on appeal, the evidence 
and information needed to substantiate the claim, the 
information required of the veteran to enable the RO to 
obtain evidence on his behalf, and the assistance that VA 
would render in obtaining evidence on the veteran's behalf.  
In an October 2001 letter, the RO provided the veteran with 
information regarding the evidence necessary to substantiate 
his claim, and instructed him to submit or identify such 
evidence.  Therefore, to this extent, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA and private treatment records have been associated with 
the claims folder, and the veteran has been afforded 
appropriate VA examinations.  He has not alleged that his 
hearing loss disability has worsened since his most recent VA 
examination.  Neither the veteran nor his representative has 
identified any other evidence or information which could be 
obtained to substantiate the claim.  In fact, in a December 
2002 statement, the veteran advised the RO that he wished to 
waive any remaining period to respond to a November 2002 
statement of the case.  He asked that his case be forwarded 
to the Board.  The Board is also unaware of any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

The Board also notes that in the October 2001 letter 
providing the veteran with the notice required under the 
VCAA, the RO informed the veteran that if the information 
requested in the letter were not received within 60 days of 
the date of the letter, the RO would decide the claim based 
on the evidence of record and the records of any VA 
examinations and opinions obtained by the RO.  Although the 
time limit for the submission of additional evidence and 
information was consistent with a VA regulation then in 
effect, the United States Court of Appeals for the Federal 
Circuit has invalidated the VA regulation to the extent that 
it authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  

The record reflects that the claims folder remained at the RO 
until January 2003, during which time the veteran was free to 
submit or identify relevant evidence.  In addition, in 
January 2003 the RO sent the veteran a letter informing him 
that his appeal had been certified to the Board and that he 
could submit additional evidence in support of his appeal 
within 90 days of the date of the RO's letter or the date of 
the Board's decision if the Board decided the appeal in less 
than 90 days.  The veteran has not responded to the RO's 
January 2003 letter.  In addition, although his 
representative submitted written argument in support of the 
appeal in February 2003, the representative did not allege 
the existence of additional relevant evidence or information, 
nor did he request additional time in which to submit or 
identify relevant evidence.  Therefore, in the Board's 
opinion, the veteran has not been prejudiced as a result of 
the RO's failure to properly inform him of the time limit for 
the submission of additional evidence and information.  
Accordingly, the Board will address the merits of the 
veteran's claim.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The evaluation of hearing loss is based on the results of 
controlled speech discrimination tests together with an 
average of hearing threshold levels as measured by pure tone 
audiometry.  38 C.F.R. § 4.85 (1998).  The frequencies 
considered for rating purposes are 1,000, 2,0000, 3,000 and 
4,000 hertz.  VA regulations --Title 38 Code of Federal 
Regulations Schedule for Rating Disabilities - Transmittal 
Sheet 23 (Oct. 22, 1987); see 52 Fed. Reg. 40,439 (Dec. 7, 
1987).  The evaluations derived from the Rating Schedule are 
intended to make proper allowance for improvement by hearing 
aids, and examinations to determine any such improvement are 
unnecessary.  38 C.F.R. § 4.86 (1998).

The Rating Schedule establishes 11 levels of hearing 
impairment, with least impairment at level I, to greatest 
impairment at level XI.  38 C.F.R. § 4.87, Table VI (1998).

The assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

During the course of this appeal, the criteria for evaluating 
diseases of the ear and other sense organs, to include 
disability from hearing loss, were changed, effective June 
10, 1999.  64 Fed. Reg. 25,202-25,210 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  Under the new criteria, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hz and 70 decibels or more at 2000 Hz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest Roman numeral.  64 Fed. 
Reg. 25202-25210 (codified at 38 C.F.R. § 4.86).  These 
changes became effective June 10, 1999.

These changes in the rating criteria are of no significance 
in this case since the veteran does not have one of 
exceptional patterns of hearing impairment addressed in the 
revised criteria.

In considering the veteran's claim of entitlement to a 
compensable rating for bilateral hearing loss disability, the 
Board notes that the April 2001 VA examination report 
demonstrates the greatest degree of hearing impairment.  
Application of the regulation to the findings on the April 
2001 audiometric evaluation results in a numeric designation 
of II for the right ear and IV for the left.  A 
noncompensable evaluation is warranted when those values are 
applied to Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2003).  Consequently, a higher evaluation for the veteran's 
bilateral hearing loss disability is not warranted under the 
schedular criteria.  While it is clear that the veteran 
sincerely believes that his hearing loss warrants a 
compensable rating, the Board is bound by the law and must 
conclude that a compensable rating is not warranted.

Consideration has been given to assigning a staged rating; 
however, as discussed above, at no time during the period in 
question has the disability warranted a compensable rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2003).  The record reflects that the veteran has 
not required frequent periods of hospitalization for this 
disability.  In addition, the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum there is no indication in the record that the average 
industrial impairment from the veteran's hearing loss 
disability would be to a compensable degree.  Therefore, 
referral of the case for extra-schedular consideration is not 
in order.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss disability is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



